


109 HRES 938 IH: Requesting that the President focus

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 938
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. Stupak (for
			 himself, Mr. Brady of Texas, and
			 Mr. Gerlach) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Requesting that the President focus
		  appropriate attention on neighborhood crime prevention and community policing,
		  and coordinate certain Federal efforts to participate in National Night
		  Out, which occurs the first Tuesday of August each year, including by
		  supporting local efforts and community watch groups and by supporting local
		  officials, to promote community safety and help provide homeland
		  security.
	
	
		Whereas neighborhood crime is of continuing concern to the
			 American people;
		Whereas child safety is a growing concern for parents and
			 communities, as evidenced by several cases of missing and abducted
			 children;
		Whereas homeland security remains an important priority
			 for communities and the Nation;
		Whereas crime, drugs, and violence in schools is of
			 continuing concern to the American people due to the recent high-profile
			 incidents that have resulted in fatalities at several schools in the United
			 States;
		Whereas the fight against neighborhood crime requires
			 people to work together in cooperation with law enforcement personnel;
		Whereas neighborhood crime watch organizations effectively
			 promote awareness about, and the participation of volunteers in, crime
			 prevention activities at the local level;
		Whereas neighborhood crime watch groups can contribute to
			 the Nation’s war on drugs by helping to prevent communities from becoming
			 markets for drug dealers;
		Whereas neighborhood crime watch programs play an integral
			 role in combating domestic terrorism by increasing vigilance and awareness and
			 encouraging citizen participation in community safety and homeland
			 security;
		Whereas community-based programs involving law
			 enforcement, school administrators, teachers, parents, and local communities
			 work effectively to reduce school violence and crime and promote the safety of
			 children;
		Whereas citizens throughout the United States will soon
			 take part in National Night Out, a unique crime prevention event
			 that will demonstrate the importance and effectiveness of community
			 participation in crime prevention efforts;
		Whereas National Night Out will celebrate its 23rd
			 anniversary on Tuesday, August 1, 2006, when citizens, businesses, local law
			 enforcement officers, mayors, State and Federal officials, and others will
			 celebrate America’s Night Out Against Crime and participate in
			 events to support community crime prevention;
		Whereas National Night Out is supporting the Department of
			 Homeland Security’s Ready campaign by handing out materials and educating and
			 empowering the public on how to prepare for, and respond to, potential
			 terrorist attacks or other emergencies;
		Whereas National Night Out is supporting the National
			 Child Identification Program, a joint partnership between the American Football
			 Coaches Association and the Federal Bureau of Investigation, to provide
			 identification kits to parents to help locate missing children;
		Whereas the National Sheriffs Association, the United
			 States Conference of Mayors, and the National League of Cities have officially
			 expressed support for National Night Out; and
		Whereas citizens and communities that participate on
			 August 1, 2006, will send a positive message to other communities and the
			 Nation, showing their commitment to reduce crime and promote homeland security:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Night Out; and
			(2)requests that the
			 President—
				(A)issue a
			 proclamation calling on the people of the United States to conduct appropriate
			 ceremonies, activities, and programs to demonstrate support for National
			 Night Out;
				(B)focus appropriate
			 attention on neighborhood crime prevention, community policing, and reduction
			 of school crime by delivering speeches, convening meetings, and directing the
			 Administration to make crime reduction an important priority; and
				(C)coordinate the
			 efforts of the Federal Emergency Management Agency, the USA Freedom Corps, the
			 Citizen Corps, the National Senior Service Corps, and AmeriCorps to participate
			 in National Night Out by supporting local efforts and
			 neighborhood watches and by supporting local officials, including law
			 enforcement personnel, to provide homeland security and combat terrorism in the
			 United States.
				
